Jefferson App. No. 93J13. This cause is pending before the court as an appeal from the Court of Appeals for Jefferson County. Upon consideration of appellant’s motion to dismiss case No. 95-2379, State v. Raymond A. Twyford III, an appeal from the court of appeals’ judgment entered October 16, 1995,
IT IS ORDERED by the court that case No. 95-2379 be consolidated with this cause, an appeal from the court of appeals’ judgment upon reopening entered September 25,1998.
IT IS FURTHER ORDERED by the court that the briefs previously filed in case No. 95-2379 shall be deemed moot and shall not be considered further.
IT IS FURTHER ORDERED by the court that appellant shall file a merit brief in this cause, in accordance with S.Ct.Prac.R. VI, in which he addresses whatever propositions of law he intends to raise concerning his conviction and death sentence.
IT IS FURTHER ORDERED by the court that appellant’s brief shall be due within forty days of the date of this entry, and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. VI.